                                    Case 8:19-cv-02882-TDC Document 1-6 Filed 10/01/19 Page 1 of 2
JS44       (Rev.o8/r6)                                                              cIvL covER                               SHEET
providedbylocal rulesofcourl Thisform,approvedbytheJudicial ConlerenceoftheUnitedStatesinSeptemberl9T4,isrequiredlbrtheuseof                                                                  lheClerkolL'orn'tlorthe
burpose of initiating the civil docket sheet. (sEE INSTRUCTIONS oN NEXT PAGE oF THls FoRM.)

I. (a) PLAINTIFFS                                                                                                            DEFENDANTS
SHAWN LUGER                                                                                                                Paul A, Pittman, et al.
5405 Tuckerman Lane, Apt.514, North Bethesda, MD 20852                                                                     (see attached for list of all defendants)

     (b)     County of Resrdence of First Listed Plaintiff Montqomery                                                        County of Residence of First Listed Defendant
                                (EXCEPT IN U.S, PLAINTIFF CASES)                                                                                    (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                             NOTE: IN LAND CONDEMNATION CASES, USETHE LOCATION OF
                                                                                                                                     THE TRACT OF LAND INVOLVED,

     (c)     Attornevs (Firm   Name, Address, and Telephone Number)                                                           Attorneys (lf Known)
John B. lsbister (Federal Bar No. 00639) (410) 752-9700
Daniel S. Katz (Federal Bar No. 01148)
Tydings & Rosenberg LLP, 1 E. Pratt St., Ste. 901, Baltimore, MD21202

II.      BASIS OF JURISDICTION                         fpta"ean "x" in one Box onty)                        III.    CITIZENSHIP OF PRINCIPAL PARTIES                                          (Ptace an "x" in one Boxfor Ptaintiff
                                                                                                                         (For Dn,ersiry Cases Only)                                              and One Boxfor Defendant)
OI         U.S.Goyemment                   X3       Federal Question                                                                                   PTTF DEF                                  PTF                            DEF
              Plaintiff                               ((./.5. Government Not d Parly)                              CitizenofThisStale                  il I     D I IncorporatedorPrinoipalPlace O 4                            O4
                                                                                                                                                                            ofBusiness In This State

O    2     U.S. Govemment                  O   4    Diversity                                                      CitizenofAnotherState J2                     f, 2      IncorporatedardPrincipalPlace               O 5 D5
              Defendant                               (lndicate Citizeaship of Parties in ltem     lll)                                                                     ofBusiness In Another State

                                                                                                                   Citizenorsubjectofa J3                       fl 3 ForeignNation                                    tr 6 O6

IV. NATURE OF SUIT                                 an "X" in One Box                                                                                      CIick here for:

O I l0 Insurarce                              PERSONAL INJURY                     PERSONAL INJURY                  D   625 Drug Related Seizuro           O   422 Appeal 28 USC 158               D 375 False Claims Act
ll   120   Marine                         D   310 Airylane                    D   365 Personal Injury -                    ofProperty   2l   USC 881      O   423 Withdrawal                      0 376 Qui Tam (31 USC
O    130   Miller Act                     3   315 Airplane Product                    Product Liability            D   690 Other                                  28 IJSC 157                                3729(a))
O    140 Negotiable Instrument                     Liability                  D   367 Health Care/                                                                                                D    400   Statc Reapportionment
D    150 Recovery ofoYerpalment           D   320 Assault, Libel &                      Phamaceufical                                                                                             D    410   Antitrust
         & Enforcement of Judgment                Slander                               Personal Injury                                                       820 Copyrights                      D    430   Bmks and Barking
O    151 Mcdicare Act                     0   330 Federal Employers'                  Product Liability                                                       830 Patent                          n    450 Commerce
D    152 Recovery ofDefaulted                      Liability                 D    368 Asbestos Personal                                                       840 Trademark                       D    460 Deportation
         Student Loms                     D   340 Marine                              Injury Product                                                                                              O    470 Racketeer lnfluenced and
         (Excludes Veterms)               D   345 Marine Product                   Liability                                                                                                               Compt Organizations
O    153 Recovery ofoverpayment                    Liability                   PERSONAL PROPERTY D 710 Fail Labor Stmdards                                D   861   HrA (t39sfD                   D    480 Consumer Credit
         of Vetsrar's Benefits            D   350 Motor Vehicle              0    3T0OtherFraud                          Act                              D   862   Black Lung (923)              D    490 Cable/Sat TV
d    160 Stockholders' suits              0   355 Motor Vehicle              n    371 Truth in Lending             O 720 Labor/Management                O    863   DIwC/Dlww (40s(g))            D    850 Sccuritics/Commodities/
D    190 Other Contract                           Product Liability          D    380 Other Personal                       Relations                     O    864   SSID TitIE XVI                         Exchange
0    195 Contract Product Liability       D   360 Oth€r Porsonal                      Propefty Damage           D      740 Railway Labor Act             O    86s   RSI (40s(g))                  O    890 Other Statutory Actions
D    196 Franchise                                 tnjury                    0    385 Property Dmage            D      751 Family and Medical                                                     0    891 Agricultural Acts
                                          D   362 Personal Injury -                   Product Liability                    Leave Act                                                              D    893 Environmental Mafters
                                                  Medical Malpractice                                           O      790 Other Labor Litigation                                                 D    895 Freedom of Infomation
                                                                                                                0      791 Employee Retirement                                                               Act
O    210 Land Condemnation                D 440 Oth€r Civil Rights                Habeas Corpus:                           Income Seourity Aot           D    870 Taxes (U.S. Plaintiff           D    896 Arbitration
O    220 Foreclosure                      D 441 Voting                       n    463 Alien Detainee                                                                or Defendmt)                  D    899 Administrative Procedure
O    230 Rent Lease & Ejecfinent          D 442 Employment                   O    510 Motions to Vacate                                                  D    871   IRS-Third Party                        Act/Reviow or Appeal of
D    240 Tods to Land                     O 443 Housing/                              S€ntsnce                                                                      26 USC 7609                            Agency Decision
tr   245 Tort Product Liability                    Accomodations             D    530 Ceneral                                                                                                     f,   950 Constifutionality of
D    290 All Other Real Property          D   445 Amer. w/Disabilities -     D    535 Death Penalty                        IMMIGRA'T'It'N                                                                  State Statutes
                                                   Emplolment                     Oth€r:                        D      462 Naturalization Application
                                          D   446 Amer. w/Disabilities -     D    540   Mmdamus & Other         0      465 Other lmmigration
                                                   C)ther                    D    5s0   Civil Rights                       Actions
                                          D   448 Education                  D    555   Prison Condition
                                                                             D    560   Civil Detainee -
                                                                                        Conditions of
                                                                                        Confinenent

V ORIGIN                (Place an   "X" in one Box only)
x          Original D2
           Proceeding
                                      Removedfrom
                                      State Court
                                                                    n3       Remanded
                                                                             Appellate
                                                                                           from
                                                                                           Court
                                                                                                           O 4 Reinstated or
                                                                                                                Reopened
                                                                                                                                        D    5 Transferred
                                                                                                                                               Another District
                                                                                                                                                               from n        6     Multidistrict
                                                                                                                                                                                   Litigation -
                                                                                                                                                                                                              D8    Multidistrict
                                                                                                                                                                                                                    Litigation -
                                                                                                                                                                                   Transfer                          Direct File
                                                                                           which vou are               (Do not citejurisdictional s,fiutes unless diversit!):
                                                                                                 e Act
VI.        CAUSE OF ACTION                     Brief description of cause:

VII.        REQUESTED IN                       E     cHgcx. rF THIS IS A cLASSACTIoN                                   DEMAND$                                        CHECK YES only if demanded in complaint:
     COMPLAINT:                                      LINDER RULE 23, F.R.Cv.P.                                greater than                      $75,000 JURYDEMAND: XYes                                              DNo
VIII. RELATED CASE(S)                              (See     instruclions).
      IF ANY                                                                 JUDGE                                                                            DOCKET NUMBER
DA
10t01t2019


     RECEIPT #                        AMOLTNT                                           APPI,YING IFP                                        JUDGE                                 MAG, JUDGE
                                Case 8:19-cv-02882-TDC Document 1-6 Filed 10/01/19 Page 2 of 2
JS 44   Revorse (Rev. 08i l6)


                        INSTRUCTIONS FORATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                                        Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service ofpleading or other papers as
required by law, except as provided by local rules ofcourt. This form, approved by the Judicial Conference ofthe United States in September 1974,is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk      of
Court for each civil complaint filed. The attomey filing a case should complete the form as follows:

I.(a)      Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
           only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
           then the official, giving both name and title.
     (b)   CountyofResidence, Foreachcivilcasefiled,exceptU,S.plaintiffcases,enterthenameofthecountywherethefirstlistedplaintiffresidesatthe
           timeoffiling. InU.S.plaintiffcases,enterthenameofthecountyinwhichthefirstlisteddefendantresidesatthetimeoffiling.             (NOTE: Inland
           condemnation cases, the county ofresidence ofthe "defendant" is the location ofthe hact ofland involved,)
     (c)   Attorneys, Enterthefirmname,address,telephonenumber,andattorneyofrecord.            Ifthereareseveral attorneys, listthemonanattaohment,noting
           in this section "(see attachment)".

II         Jurisdiction. ThebasisofjurisdictionissetforthunderRule8(a),F,R.Cv.P.,whichrequiresthatjurisdictionsbeshowninpleadings.                        Placean"X"
           in one of the boxes. If there is more than one basis ofjurisdiction, precedence is given in the order shown below.
           United States plaintiff. (l) Jurisdiction based on 28 U.S,C. 1345 and 1348. Suits by agencies and officers ofthe United States are included here.
           United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
           Federal question. (3) This refers to suits under 28 U.S.C. 1331, where juridiction arises under the Constitution of the United States, an amendment
           totheConstitution,anactofCongressoratreatyoftheUnitedStates.                          IncaseswheretheU.S.isaparty,theU.S.plaintiffordefendantcodetakes
           precedence, and box 1 or 2 should be marked.
           Diversityofcitizenship. (4)Thisreferstosuitsunder28U.S.C. l332,wherepartiesarecitizensofdifferentstates. WhenBox4ischecked,the
           citizenship of the different parties must be checked, (See Section III below; NOTE: federal question actions take precedence over diversity
           cases.)

III.       Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicded above, Mark this
           section for each principal party.

IV         NatureofSuit. Placean"X"intheappropriatebox,                 Iftherearemultiplenatureofsuitcodesassociatedwiththecase,pickthenatureofsuitcode
           that is most applicable. Click here for: .$_af;le of.5i-u[   -q-qd-q-D""q.t$tpti-,]rf..



V          Origin,  Place an "X" in one ofthe seven boxes.
           Original Proceedings. (l) Cases which originate in the United States district courts.
           Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C,, Section 1441,
           When the petition for removal is granted, check this box.
           Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
           date.
           Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court, Use the reopening date as the filing date.
           Transfened from Another District. (5) For cases transfened under Title 28 U.S,C. Section 1404(a). Do not use this for within district transfers or
           multidistrict litigation transGrs.
           MultidistrictLitigation-Transfer. (6)CheckthisboxwhenamultidistrictcaseistransferredintothedistrictunderauthorityofTitle23U,S.C.
           Section 1407.
                          - Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
           Multidistrict Litigation
           PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
           changes in statue.

vI.        CauseofAction, Reportthecivil statutedirectlyrelatedtothecauseofactionandgiveabriefdescriptionofthecause. Donotcitejurisdictional
           statutes unless diversity, Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VIL        Requested in Complaint, Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R,Cv.P.
           Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction
           Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII.      RelatedCases, ThissectionoftheJS44isusedtoreferencerelatedpendingcases,ifany,                          Iftherearerelatedpendingcases,insertthedocket
           numbers and the correspondingjudge names for such cases.

Date and Attorney Signature, Date and sign the civil cover sheet.
